       Case
MIED (Rev.       2:20-cv-12600-SJM-APP
           5/05) Statement                                          ECF
                           of Disclosure of Corporate Affiliations and      No.
                                                                       Financial     9,
                                                                                 Interest   PageID.80 Filed 01/13/21 Page 1 of 1


                                                         UNITED STATES DISTRICT COURT
                                                         EASTERN DISTRICT OF MICHIGAN

Michigan GeoSearch, Inc.


                        Plaintiff(s),                                                  Case No. 2:20-cv-12600

v.                                                                                     Judge Stephen J. Murphy, III
                                                                                       Judge

TC Energy, Inc.                                                                        Magistrate Judge Anthony P. Patti


                        Defendant(s).
                                                                              /

                                           STATEMENT OF DISCLOSURE
                                 OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

            Pursuant to E. D. Mich. LR 83.4, TC Energy Corporation (erroneously sued as "TC Energy, Inc."

makes the following disclosure: (NOTE: A negative report, if appropriate, is required.)

1.          Is said corporate party a subsidiary or affiliate of a publicly owned corporation?
            Yes                      No       ✔
            If the answer is yes, list below the identity of the parent corporation or affiliate and the relationship
            between it and the named party.

            Parent Corporation/Affiliate Name:
            Relationship with Named Party:

2.          Is there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
            interest in the outcome of the litigation?

            Yes ✔                    No
            If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

            Parent Corporation/Affiliate Name: TC Energy Corporation
            Nature of Financial Interest: proper name of named defendant


Date: January 12, 2021                                                                  Scott A. Storey

                                                                                        P30232
                                                                                        Foster Swift Collins & Smith PC
                                                                                        333 West Fort Street
                                                                                        Detroit, MI 48226
                                                                                        517-371-8150
                                                                                        sstorey@fosterswift.com
